Citation Nr: 0636301	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  98-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dermatofibrosarcoma 
protuberans (DFSP) of the chest.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1965 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  The veteran 
testified before a hearing officer at a hearing held at the 
RO in February 1999, and he testified before the undersigned 
veterans law judge at a hearing held at the RO in 
November 2000.  The Board remanded the case to for additional 
development in February 2001 and March 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for 
dermatofibrosarcoma protuberans (DFSP) of the chest.  The 
record includes medical evidence from a private hospital 
showing the veteran underwent wide excision of DFSP of the 
right chest with excision of fascia of the pectoralis major 
muscle and a split thickness skin graft from the right thigh 
to the right chest in November 1983.  The hospital discharge 
summary notes that the veteran reported he had had a nodule 
on this right chest since his youth when he fell from a tree.  
The lesion had slowly and insidiously developed until it 
became worrisome; in October 1979 it had been biopsied and 
found to be a benign dermatofibroma.  In the year prior to 
surgery in 1983, the nodule had grown rather rapidly, and 
histological study prior to surgery revealed that it had 
undergone what was described as sarcomatous degeneration to a 
dermatofibrosarcoma protuberans.  

The veteran contends that his DFSP is due to exposure to 
ionizing radiation or herbicide agents in service as well as 
exposure to many other contaminates in the environments in 
which he served.  The radiation aspect of the claim has been 
addressed in prior remands.  The veteran maintains that 
exposures to other toxic substances took place while he was 
on Guam and while he was assigned to the USS HANCOCK (CVA 19) 
as she underwent overhaul at Hunters Point, California.  

He emphasizes that he believes that dioxin and 
trichloroethylene (TCE) are of greatest importance, but he 
also contends that he was exposed to other contaminates 
including benzene, pesticides, organochlorines, Toluene, 
volatile organic compounds (VOCs), semi-volatile organic 
compounds (SVOCs), polynuclear aromatic hydrocarbons (PAHs), 
polychlorinated biphenyls (PCBs), and other materials.  

The veteran's service personnel records show he was at the 
Naval Communications Station (NCS) on Guam from February 1966 
to May 1967 with one month temporary duty at the Naval 
Communications Station on Okinawa.  He reported to the USS 
HANCOCK in July 1967 and served there until May 1968; during 
that time the ship was in overhaul at dry dock #3 at Hunters 
Point Naval Shipyard.  The veteran reports that he lived on 
the ship during the first few months of the overhaul and 
after that lived in barracks.  

As to his service on Guam, the veteran reports that when he 
first arrived in Guam, he spent two weeks on Cocos Island 
while awaiting his security clearance.  He states that it was 
a proposed service recreation area, and while he was there 
his primary activities included swimming and snorkeling.  He 
says that on some days he and others cut jungle or burned 
trash.  The veteran reports that during the remainder of his 
time on Guam, he witnessed spraying on a regular basis, which 
he believes included insecticides, DDT, and herbicides like 
Agent Orange.  In particular, he states that just after he 
arrived at the NCS, a baseball field was made or expanded 
with the use of herbicides, and he reports that he played 
baseball throughout the time he was on Guam.  The veteran 
maintains that the drinking water on Guam was contaminated 
with toxic chemicals, and he also reports that he ate the 
local food such as fish, coconut crabs, local pork, and 
coconuts on a regular basis while he was on Guam.  

The veteran has submitted portions of a document titled 
Public Health Assessment, Anderson Air Force Base (AFB), 
Yigo, Guam, dated in January 2002 and prepared by the Federal 
Facilities Assessment Branch, Division of Health Assessment 
and Consultation, Agency for Toxic Substances and Disease 
Registry.  It outlines waste disposal histories for 38 sites 
and reports the results of investigations and environmental 
monitoring of the groundwater and soil at those sites.  It 
documents the levels of toxic chemicals, and shows the 
presence of dioxin in the soil at various locations including 
landfill areas, a fire training area, a chemical storage 
area, a waste pile for asphalt tar, an abandoned quarry, and 
a former laundry facility.  The veteran has also submitted 
maps of Guam showing that the NCS is adjacent to Anderson 
AFB.  He has stated there were a number of burning ponds, 
both Air Force and Navy on Guam, and at the November 2000 
hearing the veteran testified that there was a dump on his 
base that was highly contaminated and is still highly 
contaminated.  He reported that the water on the base smelled 
and tasted bad.  

In a letter dated in May 2001, the Director, Environmental 
Protection, Safety and Occupational Health Division, Office 
of the Chief of Naval Operations, responded to questions from 
the veteran regarding potential exposure to radiation and 
chemical contamination while stationed on Guam and on board 
the USS Hancock in the 1960s.  The letter stated that 
contamination resulting from past Navy practices had been 
identified and that in most cases clean up had been 
completed.  With the letter, was a chart showing that in the 
Navy clean up program on Guam, 79 clean up sites had been 
identified with eight of the sites located at the Guam Naval 
Communications Area.  Further, the veteran has submitted a 
document titled "Toxic Alert" that lists EPA Superfund 
sites on Guam; it includes three sites with addresses at the 
NCS Guam.  

In addition, the veteran has submitted documents obtained 
from the Guam Environmental Protection Agency showing levels 
of inorganic contaminates and organic contaminates, including 
2,4-D and Silvex (2,4,5-TP) at various times during the 1980s 
and 1990s for various locations on Guam.  The locations 
include the NCS housing area and two NCS wells, and tables 
show levels greater than zero for 2,4-D and Silvex in the 
1980s.  

The Board notes that 2,4-D and 2,4,5-T and its contaminant 
TCDD (tetrachlorodibenzo-p-dioxin (2,3,7,8-TCDD)) are 
identified as herbicide agents in 38 C.F.R. § 3.307(a)(6) as 
are cacodylic acid and picloram.  Further, if a veteran was 
exposed to such an herbicide agent, service connection may be 
granted on a presumptive basis for certain diseases including 
dermatofibrosarcoma protuberans.  38 C.F.R. § 3.309(e).  

The record includes a September 2003 letter to Congressman 
Lane Evans from the Principal Assistant Deputy Under 
Secretary of Defense for Installations and Environment.  The 
letter is in response to Congressman Evans' letter concerning 
the use and storage of Vietnam-era herbicides, including the 
contaminant dioxin on Guam.  The Under Secretary stated that 
the Department had found no record of the use, storage, or 
testing of Herbicides Orange, Blue, or White on Guam.  He 
went on to say that Herbicide Purple was stored on Guam in 
1952, but not used there.   He said that although other 
herbicides may have passed through Guam during the Vietnam 
Conflict, the Department had no record of long-term storage 
or use of these herbicides on Guam.  The Under Secretary also 
stated that the presence of dioxin contamination at a site 
does not necessarily indicate that Herbicide Orange was used 
or stored at that site.  He said that according to Air Force 
studies, the dioxins at sites referenced in the Public Health 
Assessment were associated with burned material.  

The claims file also contains a June 1996 letter from the 
Department of the Army Corps of Engineers concerning the Long 
Range Navigation (LORAN) Station on Cocos Island, Guam.  The 
letter indicates that no unsafe debris, hazardous/toxic 
waste, or ordnance/explosive waste problems resulting from 
Department of Defense use had been found at the site.  This 
is, however, in conflict with a February 2006 Guam 
Environmental Protection Agency (EPA) release in the file, 
which states that on that date the Guam EPA and the 
Department of Public Health and Social Services held a joint 
press conference with the U.S. Coast Guard (USCG) to announce 
a fish consumption advisory for the Cocos Lagoon in southern 
Guam.  It stated that preliminary results from fish tissue 
sampling in the lagoon conducted by the USCG indicated levels 
of PCBs up to 265 times the U.S. EPA recommended level.  The 
PCB contamination in Cocos Lagoon was suspected to have come 
from the former USCG LORAN station on Cocos Island.  The 
station was operational from 1944 to 1963.  Components from 
the LORAN station, including PCB-containing transformers and 
capacitors, were discovered on land and in the waters near 
Cocos Island during an environmental investigation conducted 
by the Coast Guard.  As part of the investigation, the Coast 
Guard sampled fish tissue and soil.  Some soil samples 
contained concentrations of PCBs exceeding the U.S. EPA 
recommended level with one specific result approximately 
4,900 times the U.S. EPA recommended level.  

The veteran's service personnel records confirm that from 
August 1967 to May 1968 he was part of the crew of the USS 
HANCOCK during overhaul.  The veteran has reported that the 
radio crew to which he was assigned did a variety of tasks on 
the base and shipboard.  He asserts that the ship was 
contaminated with Agent Orange, dioxin and other herbicides, 
especially in the water systems such as in the water 
compartment he had to overhaul.  He contends that this was 
related to the ship's service off Vietnam handling aircraft 
that flew Agent Orange missions over Vietnam.  The veteran 
also contends exposure to PCBs, dioxin, and other toxic 
materials from the shipyard itself.  

In this regard, the veteran has submitted a United States 
Environmental Protection Agency document describing Hunters 
Point Naval Shipyard as a shipbuilding and repair facility 
operated by the Navy from 1941 to 1976.  The report states 
that in 1987, PCBs, trichloroethylene and other solvents, 
pesticides, petroleum hydrocarbons, and metals including lead 
were confirmed at a number of shipyard locations.  
Groundwater, sediments, soil, and surface water were found to 
be contaminated with fuels, pesticides, heavy metals, PCBs, 
and VOCs.  The report indicates there was a potential health 
risk for people who accidentally ingested or came in direct 
contact with contaminated soils, sediments, surface water, or 
groundwater.  

In addition, the veteran has submitted a document titled 
"Pathways Analyses" from Public Health Assessment for Naval 
Station Treasure Island Hunters Point Annex prepared by the 
Agency for Toxic Substances and Disease Registry (ATSDR) in 
September 1994.  This document provides a detailed discussion 
of the methodology used to measure and estimate exposures to 
contaminants from the Industrial Landfill and the Bay Fill 
Area at Hunters Point.  The population categories include 
Navy personnel who stayed at the Bachelor Enlisted Quarters 
(BEQ), which is where the veteran reportedly stayed at least 
during part of the time he was assigned to the USS HANCOCK.  
The document provides quantitative estimates of daily 
exposure rates for PCBs, carcinogenic PAHs, total PAHs, and 
lead.  The analysis states that the EPA had classified PCBs 
as probable human carcinogens.  

Based on the foregoing, it is the judgment of the Board that 
further assistance to the veteran is warranted under the 
provisions of 38 C.F.R. § 3.159.  See Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  He has presented competent evidence 
that indicates it is plausible that he was exposed to PCBs 
and carcinogenic PAHs while at Hunters Point and that he was 
exposed to PCBs, dioxin, and/or 2,4-D while on Guam.  It is 
the judgment of the Board that the evidence is, however, 
inadequate to allow the Board to make a finding as to whether 
the veteran was exposed to a herbicide agent as defined by 
38 C.F.R. § 3.307(a)(6) or whether he was exposed to any of 
the other toxic chemical agents implicated in the evidence 
discussed above, that is, carcinogenic PAHs, PCBs, and/or 
dioxin (other than TCDD).  Under the circumstances, the Navy 
Surgeon General should be requested to review the 
circumstances of the veteran's service and the evidence 
indicating the presence of toxic materials at the veteran's 
service locations and provide opinions regarding the 
veteran's exposure.  If warranted, medical opinions regarding 
a nexus between the veteran's DFSP and the toxic chemical(s) 
to which exposure is at least as likely as not should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Assemble copies of the veteran's 
service personnel records, copies of the 
specific reports discussed in the 
narrative paragraphs above, and a copy of 
this remand.  Provide these materials to 
the Surgeon General of the Navy and 
request that he review these documents, 
along with any other pertinent evidence 
at his disposal (e.g., information 
concerning toxic material found at Cocos 
Island and NCS Guam as well as 
information concerning toxic materials 
found at Hunters Point, especially in the 
vicinity of the BEQ).  

Request that based on the veteran's 
assignments and activities in service as 
claimed and all other available evidence, 
the Navy Surgeon General provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran was exposed to 
an herbicide agent as defined in 
38 C.F.R. § 3.307(a)(6), specifically: 
2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; or picloram during 
service.  

Also, and again based on the veteran's 
assignments and activities in service as 
claimed and all other available evidence, 
request that the Navy Surgeon General 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
was exposed to carcinogenic PAHs, PCBs, 
and/or dioxin (other than TCDD) during 
service.  

If the Navy Surgeon General is unable to 
provide the requested opinions, request 
that he identify an alternative source of 
such information.  Take follow-up action 
as appropriate.  

2.  If it is determined that it is at 
least as likely as not that the veteran 
was exposed to an herbicide agent as 
defined in 38 C.F.R. § 3.307(a)(6), 
specifically: 2,4-D, 2,4,5-T and its 
contaminant TCDD; cacodylic acid; or 
picloram during service, proceed with 
readjudication of the claim for service 
connection for DFSP under the provisions 
of 38 C.F.R. § 3.309(e).  

3.  If the claim may not be granted under 
the provisions of 38 C.F.R. § 3.309(e) 
and it is determined that it is at least 
as likely as not that the veteran was 
exposed to carcinogenic PAHs, PCBs, 
and/or dioxin (other than TCDD) during 
service, make arrangements to obtain a VA 
medical opinion from an appropriate 
specialist as to the etiology of the 
veteran's DFSP.  The physician should be 
requested to review the medical record 
and based on the presumption that the 
veteran was exposed to carcinogenic PAHs, 
PCBs, and/or dioxin (other than TCDD) in 
service, provide an opinion as to whether 
it is at least as likely as not that the 
veteran's DFSP is related to such 
exposure.  The physician should state the 
rationale for the opinion.  

The physician must be provided with the 
claims file, and that it was available 
for review should be stated in the 
physician's report.  

4.  Then, after completion of any 
additional development deemed warranted 
by the state of the record at that time, 
readjudicate the claim of entitlement to 
service connection for DFSP.  

5.  If service connection for DFSP 
remains denied, issue an appropriate 
supplemental statement of the case (SSOC) 
that addresses all evidence added to the 
record since the May 2006 SSOC.  The 
veteran and his attorney should be 
provided the opportunity to respond.  

Thereafter, return the case to the Board, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


